Exhibit 10.1

EIGHTH AMENDMENT TO THE
AMENDED AND RESTATED AGREEMENT OF
LIMITED PARTNERSHIP OF UNITED DOMINION REALTY, L.P.

This Eighth Amendment to the Amended and Restated Agreement of Limited
Partnership of United Dominion Realty, L.P., dated as of November 17, 2010 (this
“Amendment”), is being executed by UDR, Inc., a Maryland corporation (the
“General Partner”), as the general partner of United Dominion Realty, L.P., a
Delaware limited partnership (the “Partnership”), pursuant to the authority
conferred upon the General Partner by Section 11.01 of the Amended and Restated
Agreement of Limited Partnership of United Dominion Realty, L.P., dated as of
February 23, 2004, as amended by the First Amendment to the Amended and Restated
Agreement of Limited Partnership of United Dominion Realty, L.P., dated as of
June 24, 2005, the Second Amendment to the Amended and Restated Agreement of
Limited Partnership of United Dominion Realty, L.P., dated as of February 23,
2006, the Third Amendment to the Amended and Restated Agreement of Limited
Partnership of United Dominion Realty, L.P., dated as of January 2, 2007, the
Fourth Amendment to the Amended and Restated Agreement of Limited Partnership of
United Dominion Realty, L.P., dated as of December 27, 2007, the Fifth Amendment
to the Amended and Restated Agreement of Limited Partnership of United Dominion
Realty, L.P., dated as of March 7, 2008, the Sixth Amendment to the Amended and
Restated Agreement of Limited Partnership of United Dominion Realty, L.P., dated
as of December 9, 2008 and the Seventh Amendment to the Amended and Restated
Agreement of Limited Partnership of United Dominion Realty, L.P., dated as of
March 13, 2009 (as amended, the “Agreement”). Capitalized terms used, but not
otherwise defined herein, shall have the respective meanings ascribed thereto in
the Agreement.

WHEREAS, the General Partner desires to amend Section 8.05(a) of the Agreement
with respect to the number of Notices of Redemption that a Limited Partner may
deliver to the Partnership during a calendar year.

NOW THEREFORE, the General Partner hereby amends the Agreement as follows:

1. Amendment. Section 8.05(a) of the Agreement is hereby deleted and replaced in
its entirety with the following:

(a) Subject to Sections 8.05(b), 8.05(c), 8.05(d), and 8.05(e), and the
provisions of any agreement between the Partnership and any Limited Partner with
respect to Partnership Units held by such Limited Partners, such Limited
Partner, other than the Original Limited Partner, shall have the right (the
“Redemption Right”) to require the Partnership to redeem on a Specified
Redemption Date, or on the Class A Specified Redemption Date with respect to a
Class A Partner, all or a portion of the Partnership Units held by such Limited
Partner at a redemption price equal to and in the form of the Cash Amount to be
paid by the Partnership, provided, that such Partnership Units shall have been
outstanding for at least one year. The Redemption Right shall be exercised
pursuant to a Notice of Redemption delivered to the Partnership (with a copy to
the General Partner) by the Limited Partner who is exercising the Redemption
Right (the “Redeeming Partner”); provided, however, that the Partnership shall
not be obligated to satisfy such Redemption Right if the General Partner elects
to purchase the Partnership Units subject to the Notice of Redemption pursuant
to Section 8.05(b). A Limited Partner may not exercise the Redemption Right for
less than 1,000 Partnership Units or, if such Limited Partner holds less than
1,000 Partnership Units, all of the Partnership Units held by such Partner.
Except as otherwise provided in Section 8.05(h), the Redeeming Partner shall
have no right, with respect to any Partnership Units so redeemed, to receive any
distribution paid with respect to Partnership Units if the record date for such
distribution is on or after the Specified Redemption Date or the Class A
Specified Redemption Date, as applicable.

2. Miscellaneous. Except as specifically amended hereby, the terms, covenants,
provisions and conditions of the Agreement shall remain unmodified and continue
in full force and effect and, except as amended hereby, all of the terms,
covenants, provisions and conditions of the Agreement are hereby ratified and
confirmed in all respects.

[Signature Page Follows]

IN WITNESS WHEREOF, this Amendment has been executed as of the date first
written above.

GENERAL PARTNER:

UDR, INC.

By: /s/ Warren L. Troupe
Name: Warren L. Troupe
Title: Senior Executive Vice President


